Citation Nr: 0408198	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  00-14 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an earlier effective date earlier than 
January 2, 1997, for the grant of entitlement to individual 
employability (TDIU).  

2.  Entitlement to an effective date earlier than January 2, 
1997 for the grant of service connection for asbestosis at a 
60 percent evaluation.   


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active duty in the Merchant Marine from 
August 1944 to August 1945 with ocean going service during 
that time.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
that denied the veteran an earlier effective date for his 
grant of entitlement to individual unemployability, and 
entitlement to an earlier effective date for the grant of 
service connection for asbestosis with a 60 percent 
evaluation.  

This appeal, as to these issues, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

In a decision of September 2002, the Board determined that 
the RO decision of December 12, 1998, that awarded a total 
disability rating for individual unemployability (TDUI) with 
an effective date of January 2, 1997, did not contain clear 
and unmistakable error (CUE) and that the RO decision of 
November 10, 1998, granting service connection for asbestosis 
(60 percent disabling) from January 2, 1997, did not contain 
CUE.  

Thereafter, the veteran appealed the September 2002 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a Joint Motion to Remand the appellant and the 
Secretary of Veterans Affairs (Secretary) asked the Court to 
vacate the September 2002 Board decision and to remand the 
appeal to provide adequate reasons and bases for its findings 
and conclusions and changed the bases for consideration..  By 
Order entered in October 2003, the Court granted this motion, 
vacated the September 2002 Board decision and remanded the 
case to the Board for readjudication consistent with the 
Joint Motion.  

Specifically, the Court cited the RO's failure to issue a 
Statement of the Case (SOC) in response to the claimant's 
timely Notice of Disagreement (NOD) with the November 1998, 
which granted service connection for asbestosis and assigned 
a 60 percent evaluation, effective from January 2, 1997 and 
December 1998 rating decision, which granted individual 
unemployability, effective from January 2, 1997.  A letter on 
file was interpreted by the parties as a Notice of 
Disagreement, warranting further review by the RO and the 
Board on a different legal basis than CUE.

Review of the evidentiary record shows that the veteran 
applied for pension benefits in October 1988.  In February 
1989, the RO awarded the veteran nonservice-connected 
disability pension based on his various heart ailments.  

In September 1995, the veteran requested service connection 
for asbestosis.  A November 1995 VA examination confirmed the 
diagnosis of asbestosis.  

In November 1995, the RO granted service connection for 
pulmonary fibrosis, evaluated as 10 percent disabling, 
effective September 21, 1995.  The veteran challenged the 
disability rating, but not the effective date of the award.  
In June 1997, the RO increased the disability rating from 10 
to 30 percent disabling.  The veteran submitted a timely 
substantive appeal.  In September 1997, the Board confirmed 
and continued the 30 percent evaluation for pulmonary 
fibrosis and referred the veteran's unadjudicated asbestosis 
claim to the RO.  

In November 1998, the RO awarded service connection for 
asbestosis, evaluated at 60 percent disabling, effective from 
January 2, 1997.  It was noted that the 30 percent evaluation 
rating was effective from September 21, 1995 to January 1, 
1997, and that the rating for asbestosis became effective on 
January 2, 1997.  

On December 2, 1998, the veteran filed a claim for TDIU.  The 
RO awarded this claim on December 12, 1998, effective from 
January 2, 1997, the date his 60 percent evaluation for 
asbestosis became effective.  

In August 1999, VA received Congressional correspondence, a 
letter from the veteran's son alleging that the veteran 
sought an earlier effective date for his service connection 
claims, he asserted that the effective date should be the 
same as his initial pension award.  This document was signed 
by the veteran and is taken by the Court and the parties to 
the Joint Motion as a notice of disagreement.

In November 1999, the veteran submitted a Notice of 
Disagreement (NOD), disputing the effective date of his 100 
percent disability award, stating that the effective date 
should have been in 1995, when asbestosis was first 
diagnosed.  The RO responded that it could not accept the NOD 
because they had not made a decision on his claim for a 
change in the effective date of the grant of service 
connection and that he could resubmit his NOD after a 
decision on the effective date of the grant of service 
connection was made if he disagreed with the decision.  

In a December 1999 decision, the RO determined that the 
assignment of January 2, 1997, as the effective date for TDIU 
was not CUE.  The veteran submitted a timely NOD.  In his 
substantive appeal, the appellant challenged the effective 
date for his 60 percent evaluation for asbestosis.  The RO 
continued to examine the decisions regarding the veteran's 
effective date for evidence of CUE.  

As the Joint Motion held, the veteran filed a timely NOD to 
the November and December 1998 rating decisions in his August 
1999 statement, asserting that the effective dates of his 
benefits should have been retroactive to the first date that 
his pension was granted, however, the RO failed to 
acknowledged the veteran's August 1999 statement and as such 
and has not issued a SOC.  Since the Court found that the 
veteran submitted a timely NOD to the November and December 
1998 decisions, the issues of CUE with regard to those 
decisions are moot.  Therefore, the Board has recharacterized 
the issues accordingly on the first page of this decision.  

Accordingly, the issues of entitlement to an effective date 
earlier than January 2, 1997, for the grant of entitlement to 
TDIU and an effective date earlier than January 2, 1997 for 
the grant of service connection for asbestosis, evaluated as 
60 percent must be remanded to the RO for additional action.

Additionally, there have been changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA) codified, in pertinent part, at 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, this law redefines 
the obligations of VA with respect to the duty to notify and 
the duty to assist.  The VCAA was implemented with the 
adoption of new regulations, in pertinent part, 38 C.F.R. §§ 
3.156(a), 3.159 (2001-2003).  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Court suggests review of the VCAA 
be undertaken in view of the discussion of the removal of the 
CUE issue.

In this case information regarding the VCAA as to the issues 
currently on appeal have not been provided to the veteran, as 
the issues have changed.  Therefore, to fully comply with the 
VCAA, on Remand, the RO must assure that the provisions of 
this new Act are complied with, including the notification 
requirements set forth in the new law.

Accordingly, this claim is REMANDED for the following further 
development:

1.  Ensure compliance with the duty to 
notify and the duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, codified in part at 38 U.S.C.A. §§ 
5103, 5103A, as to entitlement to earlier 
effective dates for TDIU and the grant of 
service connection for asbestosis, 
evaluated as 60 percent disabling.  The 
duty to notify includes notice of any 
information or evidence, not previously 
provided to VA that is necessary to 
substantiate the claim.  This notice 
should include a letter outlining the 
provisions of 38 C.F.R. § 3.400.  He 
should be provided an opportunity to 
submit any evidence described.

2.  The RO should readjudicate the claim 
de novo based on the holding of the Court 
and the guidance noted above.  To the 
extent the benefits sought on appeal are 
not granted, the RO should furnish the 
veteran and his representative with a 
statement of the case covering the issues 
of entitlement to effective date earlier 
than January 2, 1997, for the grant of 
entitlement to TDIU and an effective date 
earlier than January 2, 1997 for the 
grant of service connection for 
asbestosis, evaluated as 60 percent.  The 
RO should assure that the veteran is 
given notice of all steps required to 
appeal these issues, as outlined under 38 
U.S.C.A. § 7105 (West 2002).  The veteran 
must be given an opportunity to complete 
the steps necessary to complete the 
appeal.  Thereafter, the case should be 
returned to the Board in accordance with 
applicable provisions, if in order.  No 
action is required of the appellant until 
he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




